     Case 2:16-cv-01816-MCE-AC Document 61 Filed 07/08/20 Page 1 of 13

1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    DELILAH MARIE HAMPTON; and                           No. 2:16-cv-01816-MCE-AC
      JAMILA BREELER,
12
                          Plaintiffs,
13                                                         MEMORANDUM AND ORDER
                 v.
14
      COUNTY OF SAN JOAQUIN, et al.,
15
                          Defendants.
16

17           Through the present lawsuit, Plaintiff Delilah Marie Hampton seeks damages from

18   Defendants San Joaquin County and fourteen individually-named San Joaquin County

19   Sheriff’s deputies, claiming that she was unreasonably restrained by the deputies, and

20   subsequently arrested, after she reportedly caused a scene in a Superior Court

21   courtroom. 1 Plaintiff Hampton claims violations of her constitutional right to be free from

22   unreasonable search and seizure pursuant to 42 U.S.C. § 1983 and further asserts

23   various state law claims for false arrest, imprisonment and battery. The currently

24
             1 The Court notes that Plaintiffs filed a document entitled Notice of Dismissal as to Certain
25   Defendants (ECF No. 39) on August 22, 2017. That document purported to dismiss all individual
     Defendants in this lawsuit (except for Defendant Head) along with the City of Stockton pursuant to Federal
26   Rule of Civil Procedure 41(a). Under the terms of Rule 41(a), however, Plaintiffs can unilaterally
     effectuate dismissal absent a court order only before the opposing counsel filed an answer, and review of
27   the docket indicates that answers had been filed before the Notice of Dismissal was submitted.
     Accordingly, Plaintiffs must either obtain a stipulation or obtain a court order for any dismissal to be
28   effective. In the meantime, the Defendants sought to be dismissed remain active on the case docket.
                                                          1
     Case 2:16-cv-01816-MCE-AC Document 61 Filed 07/08/20 Page 2 of 13

1    operative Second Amended Complaint (“SAC”) also claims that Defendant County is

2    liable for wrongdoing for failure to adequately train, supervise and discipline its deputies.

3    In addition, Plaintiff Jamila Breeler asserts her own claim for negligent infliction of

4    emotional distress as a result of contemporaneously observing the injuries sustained by

5    her sister, Plaintiff Hampton. Defendant County and one of the involved Sheriff’s

6    deputies, Defendant Steve Head, now move for summary judgment, or alternatively

7    partial summary judgment, on grounds that they are entitled to judgment in their favor as

8    a matter of law pursuant to Federal Rule of Civil Procedure 56. 2 As set forth below,

9    Defendants’ Motion is GRANTED in part and DENIED in part. 3

10

11                                               BACKGROUND
12

13           On March 10, 2016, Plaintiffs went to the Joaquin County Courthouse located at

14   222 East Weber Street in Stockton, California, to observe a scheduled court proceeding

15   in Department 17. They entered the courtroom after the morning’s calendar had already

16   commenced. Officer Head, a retired deputy who continued to work part time for the

17   San Joaquin County Sheriff’s department on a “per diem” basis, was serving as court

18   bailiff that day. Defs.’ Statement of Undisputed Facts (“SUF”), ECF No. 59-1, Nos. 3, 4,

19   6.

20           According to Officer Head, because Plaintiffs walked in after the judge took the

21   bench, they missed the admonition he gave concerning restricted cell phone usage, a

22   warning similar to that provided by other departments. Id. at No. 10. It is undisputed

23   that after Plaintiffs took their seats, Head got up from his desk and approached Plaintiff

24   Hampton after he saw her using a cell phone in her lap. Id. at No. 20. Head states he

25           2 The remaining thirteen San Joaquin County Sheriff’s deputies named as Defendants are not
     parties to the present motion, and neither is the City of Stockton or Stockton Police Officer Tess Vallines.
26   Vallines and the City of Stockton are apparently named as Defendants because Officer Vallines was
     involved in some way in the restraint and subsequent detention of Plaintiff Hampton.
27
             3Having determined that oral argument would not be of material assistance, the Court ordered this
28   matter submitted on the briefs in accordance with Local Rule 230(g).
                                                            2
     Case 2:16-cv-01816-MCE-AC Document 61 Filed 07/08/20 Page 3 of 13

1    asked Hampton to step outside, where he explained to her that she had missed the

2    warning he provided about cell phone usage in the courtroom and would have to put her

3    device away. Id. at Nos. 27-28. Hampton describes what happened differently, she

4    claims that Head simply told her she “could no longer be in the courtroom,” with no

5    explanation whatsoever. Hampton Dep., Ex C. to Decl. of Mark Berry, ECF No. 56-4,

6    36:10-15.

7           According to Officer Head, Hampton became upset when told she could not use

8    her phone in the courtroom. He states she used profanity and called him “names” before

9    asking Head to take custody of her phone during the court proceedings. Id. at Nos. 29-

10   30. When Head declined to do so, he claims Hampton asked to go back inside to

11   retrieve her keys since she apparently had nowhere to stow the phone out of public view

12   and would consequently have to take it outside.

13          The parties’ respective versions of what transpired next sharply diverge. Officer

14   Head states he held the door open for Hampton as she went inside. When she passed

15   by, Head states he noted the smell of marijuana on her person and confronted her with

16   that observation, indicating that not only could she not have the cell phone in the

17   courtroom but she could not return either, presumably because he believed she had

18   been smoking. 4 In response, Head claims Hampton continued to use profanity as she

19   went back into the courtroom to get her keys. Dep. of Steve Head, Ex. B to Berry Decl,

20   ECF No. 56-4, 31:2-9

21          As she was exiting the courtroom after retrieving her keys, Head states that

22   Hampton increased her gait, turned sharply to the right, lowered her right shoulder, and

23   drove the shoulder into Head’s chest as he continued to hold the door open. Id. at 32:4-

24   13. 5 Hampton, for her part, denies that any physical contact took place. Hampton Dep.,

25   Ex. A to Decl. of Lyndsie Russell, ECF No. 59-2, 54:3-6. She claims that Head grabbed

26
            4   Hampton, for her part, denied having smoked marijuana that morning. Hampton Dep, 26:15-17
27
            5 Head described Hampton’s maneuver in this regard as akin to a “hockey check” that occurs
28   when a player throws their shoulder into another person’s body during a hockey game. Id. at 33:2-5/
                                                         3
     Case 2:16-cv-01816-MCE-AC Document 61 Filed 07/08/20 Page 4 of 13

1    her by the wrist for no apparent reason once they were outside the courtroom. She

2    claims Head then threw her against the wall before using a “chokehold,” (which she

3    described as Head having wrapped his arm around her neck and across her chest) to

4    take her to the floor. Id. at 41:8-42:3. Head, for his part, claims that when Hampton tried

5    to pull away after he attempted to arrest her in the wake of the above-described assault,

6    he placed her against an exterior wall in a controlled manner. When Hampton continued

7    to resist, he took her to the floor, also in a controlled fashion. Head Dep., Ex. B. to Berry

8    Decl., 33:21-35:3. Head denies either throwing Hampton against the wall or using a

9    chokehold to restrain her. Id. at 34:3-6. At this point, he used his radio to request

10   additional backup in handcuffing Hampton. SUF No. 53.

11          Sun Cao, an Assistant San Joaquin County Public Defender, was in the hallway

12   adjacent to Department 17 at this time and states he saw “a young African-American

13   female (Hampton) walk out,” followed by the bailiff (Officer Head). He further states that

14   he saw “the bailiff put his hand on the young woman, put her up against the wall, and

15   then take her down to the ground.” Dep. of Sun Cao, Ex. C. to Russell Decl., 5:15-17,

16   11:11-17. While Plaintiffs claim Officer Head placed Hampton in a “chokehold,” Mr. Cao

17   denied seeing Head place his hand around Hampton’s neck. Id. at 11:18-12:6.

18          Plaintiff Breeler, who had remained inside, heard Hampton calling her name and

19   went outside to find Officer Head “on top” of her sister. SUF No. 60. She pulled her

20   phone out and began to video the remainder of the encounter. As she did so, other

21   officers began to arrive and Breeler admits she directed both profanity and racial

22   invective to Head in the process. Breeler Dep., Ex. D. to Berry Decl., 53:10-23, 57:15-

23   18. When asked if she had observed her sister having sustained any injury, Breeler

24   replied only that she only heard her sister complaining of arm and shoulder pain while

25   being arrested and handcuffed. Id. at 58:8-19.

26          Once Head was able to restrain Hampton with the assistance of the other officers,

27   she was taken into custody and ultimately charged with battery on a police officer and

28   ///
                                                    4
     Case 2:16-cv-01816-MCE-AC Document 61 Filed 07/08/20 Page 5 of 13

1    resisting arrest. Those charges ultimately proceeded to a jury trial following which

2    Hampton was acquitted. SUF Nos. 69-70.

3           Plaintiff Hampton claims to have sustained soft tissue injuries as a result of the

4    incident, which produced severe pain in the left shoulder as well as pain in the neck and

5    buttocks areas where Hampton claims officers applied their knees as they tried to

6    restrain her. Id. at 67. Officer Head also sustained minor contusions and swelling to his

7    face above the right eye. Id. at 66.

8

9                                            STANDARD
10

11          The Federal Rules of Civil Procedure provide for summary judgment when “the

12   movant shows that there is no genuine dispute as to any material fact and the movant is

13   entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v.

14   Catrett, 477 U.S. 317, 322 (1986). One of the principal purposes of Rule 56 is to

15   dispose of factually unsupported claims or defenses. Celotex, 477 U.S. at 325.

16          Rule 56 also allows a court to grant summary judgment on part of a claim or

17   defense, known as partial summary judgment. See Fed. R. Civ. P. 56(a) (“A party may

18   move for summary judgment, identifying each claim or defense—or the part of each

19   claim or defense—on which summary judgment is sought.”); see also Allstate Ins. Co. v.

20   Madan, 889 F. Supp. 374, 378-79 (C.D. Cal. 1995). The standard that applies to a

21   motion for partial summary judgment is the same as that which applies to a motion for

22   summary judgment. See Fed. R. Civ. P. 56(a); State of Cal. ex rel. Cal. Dep’t of Toxic

23   Substances Control v. Campbell, 138 F.3d 772, 780 (9th Cir. 1998) (applying summary

24   judgment standard to motion for summary adjudication).

25          In a summary judgment motion, the moving party always bears the initial

26   responsibility of informing the court of the basis for the motion and identifying the

27   portions in the record “which it believes demonstrate the absence of a genuine issue of

28   material fact.” Celotex, 477 U.S. at 323. If the moving party meets its initial
                                                    5
     Case 2:16-cv-01816-MCE-AC Document 61 Filed 07/08/20 Page 6 of 13

1    responsibility, the burden then shifts to the opposing party to establish that a genuine

2    issue as to any material fact actually does exist. Matsushita Elec. Indus. Co. v. Zenith

3    Radio Corp., 475 U.S. 574, 586-87 (1986); First Nat’l Bank v. Cities Serv. Co., 391 U.S.

4    253, 288-89 (1968).

5           In attempting to establish the existence or non-existence of a genuine factual

6    dispute, the party must support its assertion by “citing to particular parts of materials in

7    the record, including depositions, documents, electronically stored information,

8    affidavits[,] or declarations . . . or other materials; or showing that the materials cited do

9    not establish the absence or presence of a genuine dispute, or that an adverse party

10   cannot produce admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1). The

11   opposing party must demonstrate that the fact in contention is material, i.e., a fact that

12   might affect the outcome of the suit under the governing law. Anderson v. Liberty Lobby,

13   Inc., 477 U.S. 242, 248, 251-52 (1986); Owens v. Local No. 169, Assoc. of W. Pulp and

14   Paper Workers, 971 F.2d 347, 355 (9th Cir. 1987). The opposing party must also

15   demonstrate that the dispute about a material fact “is ‘genuine,’ that is, if the evidence is

16   such that a reasonable jury could return a verdict for the nonmoving party.” Anderson,

17   477 U.S. at 248. In other words, the judge needs to answer the preliminary question

18   before the evidence is left to the jury of “not whether there is literally no evidence, but

19   whether there is any upon which a jury could properly proceed to find a verdict for the

20   party producing it, upon whom the onus of proof is imposed.” Anderson, 477 U.S. at 251

21   (quoting Improvement Co. v. Munson, 81 U.S. 442, 448 (1871)) (emphasis in original).

22   As the Supreme Court explained, “[w]hen the moving party has carried its burden under

23   Rule [56(a)], its opponent must do more than simply show that there is some

24   metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586. Therefore,

25   “[w]here the record taken as a whole could not lead a rational trier of fact to find for the

26   nonmoving party, there is no ‘genuine issue for trial.’” Id. at 587.

27          In resolving a summary judgment motion, the evidence of the opposing party is to

28   be believed, and all reasonable inferences that may be drawn from the facts placed
                                                     6
     Case 2:16-cv-01816-MCE-AC Document 61 Filed 07/08/20 Page 7 of 13

1    before the court must be drawn in favor of the opposing party. Anderson, 477 U.S. at

2    255. Nevertheless, inferences are not drawn out of the air, and it is the opposing party’s

3    obligation to produce a factual predicate from which the inference may be drawn.

4    Richards v. Nielsen Freight Lines, 602 F. Supp. 1224, 1244-45 (E.D. Cal. 1985), aff’d,

5    810 F.2d 898 (9th Cir. 1987).

6

7                                            ANALYSIS
8

9           A.     Liability under 42 U.S.C. § 1983
10          Plaintiff Hampton’s First Cause of Action alleges constitutional violations under

11   the Fourth Amendment for unreasonable search and seizure and is brought under the

12   auspices of 42 U.S.C. § 1983. In moving for summary judgment, the County alleges that

13   as a municipality it can be liable under § 1983 only if the alleged constitutional injury was

14   a result of a “custom, policy or practice” on its part. Monell v. Dept. of Soc. Servs.,

15   436 U.S. 658, 695 (1978). The County claims it is entitled to summary judgment as to

16   the First Cause of Action, as well as the Fourth Cause of Action, which specifically

17   alleges a claim against it under Monell, on grounds that Plaintiff has shown no evidence

18   of the requisite custom, policy or practice upon which liability can be predicated. In

19   response, Plaintiffs concede that they do not oppose the County’s Motion on this point.

20   Pls.’ Opp., ECF No. 59, 4:7-10. Consequently, Defendants’ Motion is GRANTED to the

21   extent the County is named in both the First and Fourth Causes of Action.

22          The present motion’s remaining challenge as to the First Cause of Action pertains

23   to the viability of Plaintiff Hampton’s claims against Officer Head for excessive force in

24   effectuating her arrest. As the defense notes, the crucial inquiry in excessive force

25   cases is whether the force employed was “objectively reasonable in light of the facts and

26   circumstances confronting [the officers] without regard to their underlying intent or

27   motivation.” Graham v. Connor, 490 U.S. 386, 397 (1989); Blankenhorn v. City of

28   Orange, 485 F.3d 463, 477 (9th Cir. 2007). Calculating the reasonableness of the force
                                                    7
     Case 2:16-cv-01816-MCE-AC Document 61 Filed 07/08/20 Page 8 of 13

1    used “requires a careful balancing of the nature and quality of the intrusion on the

2    individual’s Fourth Amendment interests against the countervailing interests at stake.”

3    Graham, 490 U.S. at 396. Courts should address the “totality of the circumstances” in

4    making this assessment. Bryan v. McPherson, 630 F.3d 805, 826 (9th Cir. 2010).

5    Evaluation of whether the force used in any given situation exceeds the proscriptions of

6    the Fourth Amendment generally is made within a three-pronged framework. As the

7    Ninth Circuit has stated, “[f]irst, we assess the severity of the intrusion on the individual’s

8    Fourth Amendment rights by evaluating the type and amount of force inflicted.”

9    Espinosa v. County of San Francisco, 598 F.3d 528, 537 (9th Cir. 2010). The

10   government’s interests are then evaluated by assessing the severity of the crime;

11   whether the suspect posed an immediate threat to officer or public safety, and whether

12   the suspect was resisting arrest or attempting to escape. Id. Finally, the court must

13   “balance the gravity of the intrusion on the individual against the government’s need for

14   that intrusion.” Id. at 544. The Ninth Circuit has described the issue of whether the

15   suspect posed an immediate threat to either law enforcement or to the public as the

16   “most important” factor to be considered. Bryan, 630 F.3d at 826-828.

17          In evaluating Hampton’s perceived threat, the defense contends that she

18   “purposely struck HEAD with a lowered shoulder as she left the courtroom,” even though

19   in the very next sentence it concedes that there were “no witnesses to this event other

20   than HEAD and HAMPTON.” Defs.’ Mot, ECF No. 56-1, 9:23-24. This underscores the

21   fundamental problem with Head’s argument; it literally turns on conflicting “he said/she

22   said” testimony. As indicated above, Hampton claims that she made no contact with

23   Head as she left the courtroom and that Head’s conduct in forcibly restraining her

24   thereafter was completely unprovoked. Head, on the other hand, describes an

25   apparently purposeful assault where Hampton increased her gait, turned sharply and

26   rammed Head with her lowered shoulder in what he describes as a “hockey check”

27   maneuver. While Plaintiff claims that the blow above his eye sustained as a result of his

28   encounter with Hampton supports his version of events in this regard, given the tussle
                                                     8
     Case 2:16-cv-01816-MCE-AC Document 61 Filed 07/08/20 Page 9 of 13

1    that occurred as he brought a resisting Hampton to the ground it would be sheer

2    speculation to conclude when that injury occurred.

3           In addition, the force employed by Head in taking Hampton into custody is also a

4    matter of stark dispute. Plaintiff claims Head “threw” her against the wall and then used

5    a “chokehold” to bring her to the floor, whereas Head explicitly denies doing either and

6    contends he brought her to the floor in a “controlled” fashion. The only independent

7    witness to what occurred outside the courtroom between Hampton and Head, Sun Cao,

8    indicates that he did see Head “put” Hampton against the wall, and did see Head take

9    her to the floor, but he denies seeing any chokehold. His version of events, at least on

10   the basis of his deposition testimony, does not unequivocally support either side.

11          As the foregoing discussion suggests, it is readily apparent to this Court that there

12   are numerous unresolved factual issues that preclude finding in Head’s favor, as a

13   matter of law, that the force he used was reasonable. As the Ninth Circuit instructs, in

14   making this determination the Court must look at the “totality of the circumstances” in

15   deciding whether the force used was commensurate with any threat posed to Head by

16   Hampton’s conduct. The totality of circumstances here is far too murky to make any

17   determination either way given the record before the Court.

18          In Gregory v. County of Maui, 523 F.3d 1103 (9th Cir. 2008), the Ninth Circuit

19   recognized that because the balancing necessary to assess whether force employed is

20   excessive typically requires a determination of disputed factual issues, summary

21   judgment on the issue is problematic. As the he Court states:

22                 “Because such balancing nearly always requires a jury to sift
                   through disputed factual contentions, and to draw inferences
23                 therefrom . . . summary judgment or judgment as a matter of
                   law . . . should be granted sparingly” in cases involving claims
24                 of excessive force.
25   Id. at 1106 (quoting Drummond v. City of Anaheim, 343 F.3d 1052, 1056 (9th Cir. 2003)).

26          This reasoning applies squarely to the present case. Defendant Head’s request

27   for summary adjudication as to the First Cause of Action is DENIED.

28   ///
                                                   9
     Case 2:16-cv-01816-MCE-AC Document 61 Filed 07/08/20 Page 10 of 13

1           B.      Qualified Immunity as to Defendant Head

2           Defendant Head next claims that despite any potential liability for excessive force

3    under the First Cause of Action, he should be entitled to qualified immunity in any event

4    with summary judgment therefore being appropriate. In the Court’s view, the same

5    disputed issues of fact outlined above make that argument unavailing.

6           The purpose of qualified immunity is to ensure that officers, before they are held

7    liable for constitutional violations, have “fair notice that [their] conduct was unlawful.”

8    Brousseau v. Haugen, 543 U.S. 194, 198 (2004). Designed to ensure that the “fear of

9    personal monetary liability and harassing litigation” will not “unduly inhibit officials in the

10   discharge of their duties” (Anderson v. Creighton, 483 U.S. 635, 638 (1987)), the

11   doctrine confers immunity when “officers’ actions does not amount to a constitutional

12   violation, the violation was not clearly established, or their actions reflected a reasonable

13   mistake about what the law requires.” Brooks v. City of Seattle, 559 F.3d 1018, 1022

14   (9th Cir. 2010).

15          If it were uncontroverted that Plaintiff Hampton had, in essence, assaulted Officer

16   Head as she walked out of the courtroom, Head would have a better argument that his

17   conduct in effectuating her arrest triggered qualified immunity under the circumstances.

18   That, however, is not the situation confronted by this Court in ruling upon the present

19   Motion. If, as Hampton claims, she did nothing physically to provoke Head, the Court

20   cannot rule out either a constitutional violation or determine that any violation implicit in

21   Head’s actions was not clearly established. The fact that the parties’ version of events

22   differs so drastically presents disputed issues of fact that the trier of fact must ultimately

23   determine, as opposed to this Court as a matter of law on summary judgment. “Where

24   [an officer’s] entitlement to qualified immunity depends on the resolution of disputed

25   issues of fact in their favor, and against the non-moving party, summary judgment is not

26   appropriate.” Wilkins v. City of Oakland, 350 F.3d 949. 956 (9th Cir. 2003). Instead,

27   “only the jury can decide disputed factual issues” that must be resolved before a court

28   can consider whether any resulting violation of Hampton’s rights was clearly established.
                                                     10
     Case 2:16-cv-01816-MCE-AC Document 61 Filed 07/08/20 Page 11 of 13

1    Summary adjudication as to the First Cause of Action on qualified immunity grounds is

2    accordingly also inappropriate.

3           C.     False Arrest and Imprisonment
4           For a Second Cause of Action, Plaintiff Hampton alleges false arrest and

5    imprisonment against Officer Head, as imputed to the County of San Joaquin under a

6    respondeat superior theory pursuant to California Government Code § 815.2.

7    Defendants move for summary judgment, arguing that Offficer Head had probable cause

8    to arrest Hampton for having assaulted him. Again, Defendants’ argument hinges on the

9    Court’s acceptance of Head’s version of events even though Hampton disputes his

10   account. It is the function of the trier of fact, as opposed to the court, “to resolve conflicts

11   in the evidence” in false arrest cases. Levin v. United Air Lines, Inc., 158 Cal. App. 4th

12   1002, 1018 (2008). In addition, while Defendants argue that the fact that Hampton’s

13   criminal case stemming from this incident was permitted to go to trial is dispositive as to

14   whether Head had probable cause to arrest her in the first place (even though she was

15   ultimately convicted), they cite no authority for that proposition and the Court is aware of

16   none. Summary Judgment as to the Second Cause of Action is DENIED.

17          D.     Battery
18          In requesting summary judgment as to Plaintiff Hampton’s Third Cause of Action,

19   for battery, Defendants explicitly “adopt by reference their arguments in support of

20   dismissal of the first and second causes of action.” Defs.’ Mot., 14:28-15:1. That

21   concession by Defendants that the merits of their argument as to battery rises and falls

22   with the force of their contentions as to the preceding causes of action applies equally to

23   the Court’s own determination. For the reasons already stated, and since those reasons

24   apply equally to Plaintiff’s battery claim, Defendants’ Motion as to the Third Cause of

25   Action also fails.

26          E.     Negligent Infliction of Emotional Distress
27          In the Fifth Cause of Action, Plaintiff Breeler asserts a claim for negligent infliction

28   of emotional distress under the ‘bystander” variant for establishing that tort. See SAC,
                                                    11
     Case 2:16-cv-01816-MCE-AC Document 61 Filed 07/08/20 Page 12 of 13

1    ¶¶ 46-47. Under that theory, the bystander must 1) be closely related to the injured

2    victim; 2) be present at the injury producing event and aware that it was causing injury to

3    the victim; and 3) suffer serious emotional distress beyond that typically anticipated for a

4    disinterested witness.” Thing v. LaChusa, 48 Cal. 3d 644, 667-79 (1989).

5           While not disputing that Breeler and Hampton are closely related or that Breeler

6    was present as Head and other deputies sought to effectuate Hampton’s arrest,

7    Defendants claim that Breeler nonetheless did not observe any injury-producing event

8    sufficient to satisfy the requirements for the cause of action. At deposition, Breeler

9    admitted that other than hearing her sister complain of shoulder and arm pain while

10   being arrested and handcuffed, she did not actually see her sustain any kind of injury.

11   Breeler Dep., 58:11-23. This is insufficient to meet the rigorous prerequisite for

12   establishing a bystander claim, since it is the contemporaneous observation of actual

13   physical injury, as opposed to ensuing complaints, that must be demonstrated. See Ra

14   v. Superior Court, 154 Cal. App. 4th 142, 152 (2007) (“It is the traumatic effect of the

15   perception of the infliction of injury on a closely related person . . . that is actionable, not

16   the observation of the consequences of the occurrence….”); Walsh v. Tehachapi Unified

17   School District, 827 F. Supp. 2d 1107, 1125-26 (E.D. Cal. 2011). Moreover, even

18   assuming Breeler’s contemporaneous of the incident was sufficient, as Defendants point

19   out she must still show that she sustained serious emotional distress as a result of the

20   incident. Mealy v. B-Mobile, Inc., 195 Cal. App. 4th 1218, 1226 (2011). In opposition,

21   Plaintiffs’ counsel cites no evidence whatsoever to satisfy that showing. Breeler’s

22   negligent infliction of emotional distress therefore fails for that reason as well.

23   Defendants’ Motion is accordingly GRANTED as to the Fifth Cause of Action.

24          F.   Liability Under California’s Bane Act
25          California’s Bane Act creates a private cause of action against anyone who

26   interferes by threats, intimidation, or coercion, or attempts to interfere through such

27   means, with the exercise of rights secured by the Constitution of laws either of the

28   United States or California. Cal. Civ. Code § 52.1. In requesting summary judgment,
                                                     12
     Case 2:16-cv-01816-MCE-AC Document 61 Filed 07/08/20 Page 13 of 13

1    Defendants argue that there are no facts of any kind to suggest that Plaintiff Hampton

2    was subject to threats, intimidation, or coercion so as to trigger liability under the Act.

3           Where “an arrest is unlawful and excessive force is applied in making the arrest,

4    [however], there has been coercion independent from the coercion inherent in the

5    wrongful detention itself—a violation of the Bane Act.” Bender v. County of Los Angeles,

6    217 Cal. App. 4th 968, 978 (2013) (internal citations omitted). As the Bender court

7    noted, the Bane Act may apply if there was a Fourth Amendment violation. Id. Given

8    the discrepancies in the evidence and for the same reasons already set forth above,

9    Defendants’ request for summary judgment as to the Sixth Cause of Action is also

10   DENIED.

11

12                                          CONCLUSION
13

14          For all the foregoing reasons, Defendants’ Motion for Summary Judgment (ECF

15   No. 56) is GRANTED as to Defendant County of San Joaquin’s inclusion as a Defendant

16   in the First and Fourth Causes of Action. The Motion is further GRANTED as to the Fifth

17   Cause of Action in its entirety. Otherwise, Defendants’ Motion is DENIED.

18          IT IS SO ORDERED.

19   Dated: July 8, 2020

20

21

22

23

24

25

26

27

28
                                                    13
